STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-0794

                                  Melinda M. Binkley,
           Trustee on behalf of the heirs and next of kin of Kirk T. Lloyd, II,
                                      Respondent,

                                           vs.

                              Allina Health System, et al.,
                                      Appellants.

                                Filed February 9, 2015
                                       Reversed
                                     Reyes, Judge

                             Ramsey County District Court
                                File No. 62CV133798

David E. Wandling, Wandling Law Group, P.C., Minnetonka, Minnesota (for
respondent)

Rebecca Egge Moos, Charles E. Lundberg, Jessica L. Klander, Bassford Remele, P.A.,
Minneapolis, Minnesota (for appellants)

      Considered and decided by Johnson, Presiding Judge; Bjorkman, Judge; and

Reyes, Judge.

                                   SYLLABUS

      Decisions on whether to grant an individual’s request for voluntary admission

under Minn. Stat. § 253B.04, subd. 1 (2014), are immune from suit under Minn. Stat.

§ 253B.23, subd. 4 (2014).
                                       OPINION

REYES, Judge

       This appeal arises out of a medical-negligence action brought on behalf of an

individual who committed suicide shortly after being denied admission to appellants’

inpatient mental-health-care unit. Appellants assign error to the district court’s denial of

summary judgment, arguing that immunity under Minn. Stat. § 253B.23, subd. 4, applies

to appellants’ good-faith decision to not admit a person to the inpatient mental-health-

care unit. Because the good-faith decision to not admit the individual was made pursuant

to the Minnesota Commitment and Treatment Act (CTA), we reverse.

                                          FACTS

       Respondent Melinda Binkley is the mother of Kirk Lloyd, who committed suicide

on May 13, 2010, at the age of 17. Three days prior, respondent entered Lloyd’s

bedroom and discovered her son wrapped in a blanket that had started on fire. While

Lloyd initially assured respondent that it was an accident, he texted her the next day

saying, “If you are wondering why there was a fire I was trying to kill myself.”

Respondent brought Lloyd to the emergency room at United Hospital (owned and

operated by appellants Allina Health System and Allina Clinic Holdings, Ltd.) and

requested that Lloyd be admitted. Terri Ulschmid, a licensed professional counselor,

performed an initial mental-health assessment of Lloyd. Appellant Jeffrey Swanson,

M.D., also performed a physical screening on Lloyd. Both agreed that he should be

admitted to the mental-health-care unit, and Appellant Dr. Frances Go was designated as

the “Admitting MD.” Lloyd was initially presented to United’s emergency room, where


                                              2
he spent most of the day awaiting admission to United’s inpatient mental-health-care

unit. That afternoon, however, United staff determined that Lloyd would not be admitted

to inpatient care.

         Medical records indicate that Lloyd had been medically cleared when he left the

emergency room, noting that there was “no need to admit at this time.” Appellants

discussed outpatient options with Lloyd, set up an appointment with his school therapist

for the following day, and had Lloyd sign a discharge recommendation which included a

statement indicating that Lloyd was not a danger to himself or anyone else. While

respondent may dispute the exact motivation for denying Lloyd admission, the merits of

the underlying negligence claim are not at issue on this appeal. 1 Thus, the only relevant

fact is that appellants declined to admit Lloyd for voluntary inpatient care.

                                            ISSUE

         Do the immunity provisions of the CTA apply to voluntary admissions?

                                         ANALYSIS

         On an appeal from summary judgment, this court determines whether there are

any genuine issues of material fact and whether the district court erred in its application

of the law. Dahlin v. Kroening, 796 N.W.2d 503, 504-05 (Minn. 2011). “When the

district court grants a summary judgment based on its application of statutory language to

the undisputed facts of a case . . . its conclusion is one of law and our review is de novo.”

Lefto v. Hoggsbreath Enters., Inc., 581 N.W.2d 855, 856 (Minn. 1998). Accordingly, we



1
    Respondent conceded at oral argument that good faith is not at issue.

                                               3
review de novo the only issue on appeal—whether the immunity provisions of the CTA

apply to voluntary admissions.

       Appellants argue that United’s decision to not admit Lloyd should be immune

from suit under the CTA. The CTA outlines the procedures for voluntary admissions,

involuntary commitments, and emergency holds of persons suffering from mental illness.

Minn. Stat. §§ 253B.04, .05, .07–.10 (2014). The CTA provision governing voluntary

admissions states that “[a]ny person 16 years of age or older may request to be admitted

to a treatment facility as a voluntary patient for observation, evaluation, diagnosis, care

and treatment without making formal written application.” Minn. Stat. § 253B.04, subd.

1. The statute further provides that, when deciding whether to admit someone as a

voluntary patient, the treatment facility must use clinical admission criteria consistent

with the current inpatient admission standards and cannot arbitrarily refuse a patient. Id.

Importantly, the CTA also contains an immunity provision, which states:

              All persons acting in good faith, upon either actual
              knowledge or information thought by them to be reliable,
              who act pursuant to any provision of this chapter or who
              procedurally or physically assist in the commitment of any
              individual, pursuant to this chapter, are not subject to any
              civil or criminal liability under this chapter.

Minn. Stat. § 253B.23, subd. 4 (2014). Appellants contend that, because Lloyd was

refused admission pursuant to the voluntary admission procedures of section 253B.04,

the provisions of section 253B.23, subdivision 4, are thereby implicated and immunity

should apply. We agree.




                                              4
      Respondent makes three general arguments for why immunity should not apply:

(1) immunity only applies to involuntary commitments, not voluntary admissions;

(2) policy considerations do not support a broad interpretation of the immunity provision;

and (3) section 253B.04 does not apply to appellants’ decision. None is persuasive.

1.    Whether immunity applies to voluntary admissions

      Respondent argues that the immunity provisions of the CTA apply only to

involuntary “commitments” and cannot be extended to voluntary “admissions.” In

support of this argument, respondent relies on the language of section 253B.23,

subdivision 4, which grants immunity to those “who procedurally or physically assist in

the commitment of any individual.” Minn. Stat. § 253B.23, subd. 4 (emphasis added).

Respondent references multiple areas in the CTA where the statute draws a clear

distinction between voluntary “admissions” and involuntary “commitments,” ultimately

arguing that the term “commitment” cannot be interpreted as encompassing both

voluntary and involuntary mental-health treatment.

      We disagree. The plain language of the CTA immunity provision protects two

groups of people: (1) those “who act pursuant to any provision of [chapter 253B]” or

(2) those “who procedurally or physically assist in the commitment of any individual.”

Id. Appellants are not claiming immunity for assisting in Lloyd’s commitment, but rather

because they acted “pursuant to any provision of [chapter 253B],” namely, the voluntary

admission procedures of section 253B.04. Contrary to respondent’s argument, granting

immunity here would not incorporate voluntary “admissions” under the term




                                            5
“commitment”; rather, voluntary admissions qualify for immunity under the “any

provision of this chapter” language of the statute.

2.     Whether policy considerations preclude applying immunity to voluntary
       admissions

       Respondent argues that substantial policy considerations exist supporting her

argument that immunity should not be applied to voluntary admissions. Echoing the

district court’s opinion, respondent argues that immunity is meant to apply only to

determinations which require health care providers to balance the liberties of an

individual against the public’s interest in preventing that individual from harming himself

or others. Respondent argues that such a determination occurs only during the

involuntary commitment process and thus, granting immunity helps healthcare providers

freely exercise their judgment without fear of litigation.2

       While such policy considerations may exist, respondent’s interpretation

contradicts the plain language of the CTA immunity provision—that immunity is granted

to those acting pursuant to “any provision” of the CTA. “Our goal when interpreting

statutory provisions is to ascertain and effectuate the intention of the legislature. If the

meaning of a statute is unambiguous, we interpret the statute’s text according to its plain

language. If a statute is ambiguous, we apply other cannons of construction . . . .” Brua

2
  Additionally, respondent relies on dicta from the Minnesota Supreme Court’s opinion in
Terwilliger v. Hennepin Cnty., which indicated a concern that “[s]tretching the scope of
official immunity . . . would threaten to erect a shield against malpractice liability. . . .”
561 N.W.2d 909, 913 (Minn. 1997). But the Terwilliger opinion is distinguishable from
the case at hand. Terwilliger did not address immunity under the CTA and was instead
concerned with expanding the scope of common-law official immunity. 561 N.W.2d at
911-13. The Terwilliger court’s concerns are mitigated where, as here, the boundaries of
immunity are clearly and unambiguously defined by statute.

                                               6
v. Minn. Joint Underwriting Ass’n, 778 N.W.2d 294, 300 (Minn. 2010) (quotation and

citations omitted). The district court did not conclude and the respondent does not argue

that the immunity provision is ambiguous, and, in fact, this court has held that “[t]he

language of the immunity provision is not ambiguous—it clearly grants immunity to any

person acting in good faith pursuant to any provision of the CTA.” Losen v. Allina

Health Sys., 767 N.W.2d 703, 709 (Minn. App. 2009), review denied (Minn. Sept. 29,

2009) (emphasis added). Because the immunity provision is unambiguous, respondent’s

policy considerations do not enter into the analysis. “We construe statutes to effect their

essential purpose but will not disregard a statute’s clear language to pursue the spirit of

the law.” Lee v. Fresenius Med. Care, Inc., 741 N.W.2d 117, 123 (Minn. 2007).

       Based on the plain language of this statute, we interpret immunity to apply to all

persons who act: (1) in good faith; (2) upon actual knowledge or information thought by

them to be reliable; and (3) pursuant to any provision of the CTA or who procedurally or

physically assist in the commitment of any individual. Because the CTA contains a

section detailing the procedure to follow when determining whether to grant a request for

voluntary admission—section 253B.04, subdivision 1— appellants were acting “pursuant

to any provision of [chapter 253B]” when they decided to refuse Lloyd’s request for

admittance to inpatient treatment. As such, the CTA immunity provision is applicable to

their voluntary-admission decision.

3.     Whether section 253B.04 applies to appellants’ decision

       Respondent argues that Lloyd’s denial of admission did not fall within the purview

of section 253B.04 for three reasons. First, respondent argues that United staff did not


                                              7
invoke the CTA because they did not incorporate the “commitment” process in their

evaluation of Lloyd. Respondent cites no authority supporting the proposition that the

CTA only applies when it is “invoked.” Because Lloyd’s admission falls squarely within

section 253B.04, this argument is without merit.

       Second, respondent argues that because Lloyd was a voluntary participant who

gave consent, the CTA does not apply under section 253B.04, subdivision 1(c)(1), which

states the following:

                     (c) A person who is voluntarily participating in
              treatment for a mental illness is not subject to civil
              commitment under this chapter if the person:
                            (1) has given informed consent . . .; and
                            (2) is participating in a medically appropriate
              course of treatment[.]

Minn. Stat. § 253B.04, subd. 1(c). This is a misreading of the statute. Subdivision 1(c)

stands for the proposition that if an individual is voluntarily participating in a medically

appropriate course of treatment and has given consent, that individual cannot be subject

to civil commitment. See id. It does not mean, as respondent contends, that voluntary

admissions are completely outside the purview of the CTA once consent is given.

       Third, respondent argues that the CTA does not apply because this case involves a

decision to discharge, rather than a refusal to admit. But here, he was not discharged.

Rather, he was denied admission to the inpatient mental-health-care unit. The criteria for

deciding whether to admit or deny a person to voluntary treatment is covered by the

statute. See Minn. Stat. § 253B.04. Appellants declined Lloyd’s request to be admitted

to inpatient care. Because determinations regarding voluntary admissions are clearly



                                              8
outlined in section 253B.04, appellants were acting “pursuant to any provision of [the

CTA]” when they determined that Lloyd should be refused admission. Thus, the

immunity provisions of section 253B.23 apply.

                                     DECISION

       Because appellants acted pursuant to section 253B.04, subdivision 1, when they

decided not to admit Lloyd for voluntary inpatient treatment, appellants are entitled to

immunity under the plain language of section 253B.23. The district court thereby erred

in denying appellant’s summary-judgment motion.

       Reversed.




                                             9